 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Jes Solar Company Limited, et al.,               No. CV-12-00626-TUC-DCB
10                     Plaintiffs,                        ORDER
11       v.
12       Matinee Energy Incorporated, et al.,
13                     Defendants.
14
15             On February 12, 2018, this Court’s entry of default judgment and an award of
16   damages was reversed, and the case was remanded for disposition on the merits. The Court

17   grants summary judgment for Defendants Kim and Chung.
18                                              Case History

19             This case was summarized by the Ninth Circuit Court of Appeals, as follows:

20             Plaintiffs, a group of contractors, contracted with Defendant Corporations
               Matinee Energy, Inc. and Samsun, LLC to—they believed—construct a
21             multi-billion-dollar solar power project. In reality, no project existed. They
               filed this action for breach of contract, unjust enrichment, conspiracy,
22             fraudulent inducement, and conversion to recover the money they paid into
               the project.
23
               On remand, default remains against Defendants Matinee Energy, a
24
     corporation, Paul Jeoung, President of Matinee Energy, and John S. Lee, owner of
25
     Defendant Samsun, a corporation. Defendant Chun Rae Kim1 has been dismissed
26
     1
       Previously, the Court in its Orders and the parties in the pleadings referred to Defendant
27   Tong Soo Chung by his family name “Tong” and referred to Defendant S. Chin Kim by
     his family name “Chin.” There should be no confusion between Defendant S. Chin Kim
28   referred herein to as Kim and Defendant Chun Rae Kim, a Samsun Defendant, who was
     dismissed from the action by Plaintiffs prior to trial.
 1   from the action. On appeal, the defaults were reversed for Tong Soo Chung, DEO
 2   of Matinee East-Asia region, and S. Chin Kim, Vice President of Matinee. Both
 3   Defendants seek summary judgment on the merits of all the claims against them.
 4            According to the Defendants, the Plaintiffs proceed against them on only two
 5   claims: civil conspiracy and for declaratory judgment to pierce the corporate veil
 6   under the alter ego doctrine. Plaintiffs have not, however, agreed to voluntarily
 7   dismiss the other claims. The six claims alleged in the Second Amended Complaint
 8   are: 1) breach of contract (Count One), unjust enrichment (Count Two), conspiracy
 9   (Count Three), fraudulent inducement (Count Four), conversion (Count Five), and
10   alter ego/declaratory judgment (Count Six). Plaintiffs agree and decline briefing
11   the other claims as being an unnecessary and irrelevant consumption of substantial
12   portions of the Plaintiffs’ dispositive motions. (Response to Chung (Doc. 477) at 52
13   n.1.)
14            Both Defendants paint themselves as being just like the Plaintiffs: victims of
15   con-artist Defendant Jeoung’s fraudulent scheme.
16             Defendant Chung asserts that after nearly six years of litigation, the
17   Plaintiffs lack any evidence of any agreement for an unlawful purpose to support a
18   conspiracy claim, which is barred by the intra-corporate conspiracy doctrine. He
19   asserts that civil conspiracy is not an independently recognized cause of action
20   under Arizona law, and there is no evidence of an underlying tort to support a
21   derivative civil conspiracy claim. Defendant Chung argues that Plaintiffs lack any
22   evidence to warrant piercing the corporate veil of Matinee by declaratory judgment
23   to impose alter ego liability on him for the fraudulent acts of Defendants Matinee
24   and/or Samsun.
25            Defendant Kim seeks summary judgment on the alter ego claim because he
26   was not a shareholder in Matinee Energy and did not control or dominate Matinee
27   Energy, therefore, it would be unjust to hold him liable under the alter ego doctrine
28
     2
         Page citations are to CM/ECF, not the brief pagination.

                                                  -2-
 1   for Matinee Energy’s debts. Kim argues that he cannot be liable for conspiracy to
 2   commit fraud because he did not have any intent and did not agree to commit fraud,
 3   and none of the Plaintiffs detrimentally relied on any alleged representation by him.
 4   Kim asserts that the economic loss rule bars recovery in tort for purely economic
 5   loss, unless a construction contract otherwise provides, and there is no such
 6   provision in any contract, here. Kim disputes Plaintiffs’ allegations that Matinee
 7   acted to defraud Plaintiffs.
 8           Based on the defaults entered against corporate Defendant Matinee Energy
 9   and Jeoung for fraudulent misrepresentation, the Plaintiffs argue that Chung and
10   Kim were members of the Matinee Project/Jeoung conspiracy because they acted in
11   concert with these other admitted coconspirators. Plaintiffs assert that Defendants
12   Chung and Kim knowingly and recklessly supported the Matinee Project by making
13   fraudulent representations to potential construction contractors like the Plaintiffs,
14   even after learning in 2010 that Matinee had no, or insubstantial assets, could not
15   secure construction financing on its own to pay contractors, and could not
16   implement the mega-billion-dollar construction project. Alternatively, Plaintiffs
17   ask the Court to impose alter ego liability on Chung and Kim for the fraudulent acts
18   of Matinee.
19                                  Count IV: Fraudulent Inducement
20           Plaintiffs do not press the fraudulent inducement claim directly against
21   Defendants Chung and Kim but assert instead that Chung and Kim were
22   coconspirators as alleged in the Second Amended Complaint (SAC).3
23           Plaintiff Hankook was introduced to the Matinee Project by a South Korean
24   corporation, I1Yang, in February 2010, as being a three-state (California, Nevada,
25   and Arizona), 5 billion-dollar, solar power project. To participate in the Matinee
26   Project, Hankook acquired a 50% interest in I1Yang. Matinee, Jeoung, and the
27   Samson Defendants, John Lee and Chun Rae Kim, demanded an advance payment
28
     3
         SAC (Doc. 197).

                                                 -3-
 1   of $500,000. When Hankook refused, a Hankook-Samsun partnership agreement
 2   was entered into whereby Hankook paid Samsun $500,000 for various Matinee
 3   Project related services. On July 30, 2010, Hankook entered into the Pre-Master
 4   Agreement with Matinee to be the turn-key contractor on the Benson, Matinee
 5   Project. (SAC ¶¶ 25-30.)
 6            Hankook, previously K & Company, formed a consortium with a prominent
 7   South Korean company, LS Industrial Systems (LSIS) to proceed with the Matinee
 8   Project as the K&LSIS consortium. Hankook was repeatedly assured by Jeoung,
 9   the Samsun Defendants, and Matinee that J.P.Morgan financing was arranged and
10   ready, but Matinee repeatedly refused to arrange a meeting for Hankook with
11   J.P.Morgan. By the end of 2010, on December 15, 2010, Hankook met with
12   Defendant Chung because of the repeated inability to secure a meeting through
13   Matinee with J.P.Morgan.       Chung allegedly told them that the project was
14   proceeding as planned. Still without having arranged for Hankook to meet with
15   J.P.Morgan, Matinee demanded that Hankook deposit capital into a joint venture
16   company in the United States. Hankook refused. Matinee demanded Hankook lend
17   it $2 million on the condition that Matinee would repay the loan from a future
18   government solar subsidy. Hankook refused. Hankook did make a $9,000 personal
19   loan to Jeound, which he promised to repay within two or three days and did not
20   repay.     Eventually, Hankook demanded that Matinee sign the final EPC
21   (engineering/procurement/construction) agreement and proceed with the project.
22   On June 23, 2011, Matinee terminated the Hankook agreement. (SAC ¶¶ 31-43.)
23            LSIS, then withdrew from the K&LSIS consortium and introduced
24   Defendant Samsun to Plaintiff Jes Solar for Jes Solar to participate in the Matinee
25   Project as the turn key contractor. (SAC ¶ 42.)
26            Jes Solar alleges it met the Samson Defendants and were told that Matinee
27   had been established since 2006; Michael Pannos, Chairman of Matinee, was a
28   prominent business figure in the United States; Defendant Kim was Vice Chairman


                                                -4-
 1   of Matinee in charge of the green-power management division; Matinee had already
 2   developed 15 initial solar plants in California and Arizona, and Matinee was
 3   developing $5 billion worth of solar projects in the United States, with financing
 4   from J.P. Morgan. Jes Solar alleges that Matinee Defendants, including Defendant
 5   Kim, represented that Matinee had invested in excess of $600 million in its solar
 6   projects and would benefit from $1.3 billion in government subsidy funding. Jes
 7   Solar alleges that based on these representations, it decided to enter into a
 8   partnership agreement with Samsun, whereby Samsun would assist Jes Solar with
 9   the Matinee Project for 1% of the total cost of construction. Jes Solar met with the
10   Samsun Defendants and Jeoung on July 16, 2011 and wanted to delay signing the
11   partnership agreement and paying the 1%, but the Samson Defendants, acting as
12   agent for Matinee, refused and threatened to look elsewhere for a contractor and cut
13   Jes Solar out of the deal. (SAC ¶¶ 43-50.)
14          Allegedly, Jeoung and the Samsun Defendants told Jes Solar that Matinee
15   had already structured the construction financing, and the bank was ready to issue
16   the LC. On July 16, 2011, allegedly, at the invitation of Defendant Kim, Jes Solar
17   attended a meeting at his private residence and was informed that any advance
18   payments made by Jes Solar would be secured by Kim personally. (SAC ¶ 54.)
19   Kim confirmed the financing availability and that the LC was ready. Id. Jes Solar
20   signed the partnership agreement at the July 16, 2011 meeting. (SAC ¶ 49.)
21          Jes Solar, however, refused to pay the 1% or an advance fee until Matinee
22   provided a Letter of Credit (LC)4 from J.P.Morgan to verify and provide assurance
23   of financial stability for the joint business venture. (SAC ¶¶ 51-52 .)
24          The Master Agreement between Matinee and Jes Solar provided for a more
25   detailed agreement to follow, the EPC. (SAC ¶55.) Jes Solar began preparation for
26
     4
       Letters of Credit are especially useful in international trade because a LC issued to a
27   Buyer, in this case Matinee, ensures it receives goods or services and ensures the Seller, in
     this case the EPCs, it will be paid. Both parties can move forward under a contract without
28   worrying about whether they will receive goods paid for or worry about getting paid for
     services delivered.

                                                  -5-
 1   the project by forming a consortium with Plaintiff Airpark the Jes Solar/Airpark
 2   consortium (the Consortium). (SAC ¶ 56.)
 3          August 22, 2011, Defendant Chun of Samsun formed an Arizona solar
 4   consulting company, J&A Solar, on behalf of the Consortium and opened a Wells
 5   Fargo bank account for the deposit of project funds in the United States. (SAC ¶
 6   58.)
 7          On October 28, 2011, a groundbreaking ceremony was held at the Benson,
 8   Arizona, project site, even though Matinee had not yet obtained the grading permits.
 9   Defendants Kim was present at the ceremony and made a great show of introducing
10   Defendant Chung, who was well known and respected in S. Korea, and a former
11   high-ranking officer of the International Trade Administration of the United States
12   Department of Commerce. At the groundbreaking ceremony, Defendant Kim
13   demanded an additional $1 million advance payment from the Consortium and
14   agreed that when the $1 million was paid, the LC would be issued. (SAC ¶ 62-68.)
15          On October 27, 2011, the Consortium entered into the EPC Agreement.
16   (SAC ¶ 69.)
17          On November 1, 2011, the Consortium transferred $1 million to the J&A
18   Solar Wells Fargo trust account, to be paid as follows: $200,000 to Samsun;
19   $130,000 to NewTech, and $670,000 to remain in the account for the construction
20   project. The $670,000 was, however, transferred to Matinee. (SAC ¶ 70.)
21          Allegedly, pursuant to demands from Jeoung and Kim, the Consortium made
22   a $250,000 payment to Defendant Samsun on August 17, 2011; on September 19,
23   2011, Jes Solar paid Samsun $350,000, and on September 19, 2011, Jes Solar paid
24   $60,000 to New EnerTech Co, a South Korean Corporation, designated by Samsun
25   for payment as its subcontractor. (SAC ¶ 57.)
26          On November 4, 2011, Kim forwarded the Consortium “Memorandum One,”
27   the agreement which would open the LC in the amount of $16 million during the
28   week of November 6-12, 2011. When the LC was not issued, the Consortium to


                                                -6-
 1   begin looking into matters and discovered newspaper articles and other damning
 2   information regarding Matinee’s Chairman Michael Pannos. (SAC ¶¶ 70-77.) As
 3   part of its investigation, the Consortium contacted Defendant Chung, and he advised
 4   “the delay by J.P.Morgan Chase might be caused by the Patriot Act.” (SAC ¶ 78.)
 5          On December 9, 2011, the Consortium contacted J.P.Morgan directly
 6   regarding the issuance of the LC and were told that Matinee had failed to provide
 7   its assets as collateral, which was required by J.P. Morgan to issue the LC. (SAC ¶
 8   76.)
 9          On December 20, 2011, the Consortium asked for the return of the $1.6
10   million, which was not forthcoming. (SAC ¶ 81.)
11                       Standard of Review for Summary Judgment
12          On summary judgment, the moving party is entitled to judgment as a matter of law
13   if the Court determines that in the record before it there exists “no genuine issue as to
14   material fact.” Fed.R.Civ.P. 56(a).      The moving party bears the initial burden of
15   demonstrating the absence of a genuine issue of material fact but is not required to support
16   its motion with affidavits or other similar materials negating the opponent’s claim. Celotex
17   Corp. v. Catrett, 477 U.S. 317, 323-325 (1986). In determining whether to grant summary
18   judgment, the Court views the facts and inferences from these facts in the light most
19   favorable to the non-moving party. Matsushita Elec. Co. v. Zenith Radio Corp., 475 U.S.
20   574, 577 (1986).
21          The mere existence of some alleged factual dispute between the parties will not
22   defeat an otherwise properly supported motion for summary judgment; the requirement is
23   that there be no genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477 U.S.
24   242, 247-48 (1986). A material fact is any factual dispute that might affect the outcome of
25   the case under the governing substantive law. Id. at 248. A factual dispute is genuine if the
26   evidence is such that a reasonable jury could resolve the dispute in favor of the non-moving
27   party. Id.
28


                                                 -7-
 1             The moving party is under no obligation to negate or disprove matters on which the
 2   non-moving party bears the burden of proof at trial. Id. at 325. Rather, the moving party
 3   need only demonstrate that there is an absence of evidence to support the non-moving
 4   party's case. Id. If the moving party meets its burden, it then shifts to the non-moving party
 5   to ‘designate 'specific facts showing that there is a genuine issue for trial.” Id. at 324
 6   (quoting Fed.R.Civ.P. 56(e)). To carry this burden, the party opposing a motion for
 7   summary judgment cannot rest upon mere allegations or denials in the pleadings or papers.
 8   Anderson, 477 U.S. at 252. The non-moving party must “do more than simply show that
 9   there is some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586.
10   “The mere existence of a scintilla of evidence ... will be insufficient; there must be evidence
11   on which the jury could reasonably find for the [non-moving party].” Anderson, 477 U.S.
12   at 252.
13             This trilogy of 1986 cases opened the door for district courts to rely on summary
14   judgment to weed out frivolous lawsuits and avoid wasteful trials. Rand v. Rowland, 154
15   F.3d 952, 956-957 (9th Cir. 1998); 10A Charles A Wright, Arthur R. Miller & Mary Kay
16   Kane, Federal Practice & Procedure § 2727, at 468 (1998). As explained in Celotex: “the
17   plain language of Rule 56(c) mandates the entry of summary judgment, after adequate time
18   for discovery and upon motion, against a party who fails to make a showing sufficient to
19   establish the existence of an element essential to that party's case, and on which that party
20   will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.
21                   The Judge’s role on a motion for summary judgment is not to
22   determine the truth of the matter or to weigh the evidence, or determine credibility,
23   but to determine whether there is a genuine issue for trial. Anderson, 477 U.S. at
24   252.
25    Defendants’ Motion for Summary Judgment: Conspiracy and Alter-Ego Claims
26             Defendant Jeoung was considered the head of operations for the Defendant Matinee
27   Energy’s multi-billion-dollar solar power plant construction project, the Matinee Project.
28


                                                  -8-
 1   (Chung SOF5 ¶ 69.)      It is undisputed that Jeoung, alias Sung Ho Byun, has been
 2   apprehended by law enforcement and is in federal custody pending trial on criminal
 3   charges, including wire fraud. He is a con-artist from Korea, who was caught in Korea in
 4   1997, escaped, and fled to the United States where he has been a fugitive for about 21
 5   years. Allegedly, he committed similar acts to those alleged, here, in California from 2006
 6   to 2008.
 7           In 2007, Defendant Kim was introduced to Jeoung by Mr. Kim’s pastor. (Kim SOF6
 8   ¶ 23.) Kim believed the Matinee Project was a legitimate venture and that Jeoung was a
 9   legitimate businessman. (Chung SOF ¶ 22-25.)
10           In January 2010, Jeoung engaged J.P.Morgan Securities, Inc. (JPM Securities) to
11   provide $4.9 billion in financing for the Matinee Project. (Kim SOF ¶¶ 26-28.) Kim was
12   personally present at conferences in the J.P.Morgan Executive Board Room at JPM
13   Securities headquarters where J.P.Morgan Securities was represented by Managing
14   Directors, Executive Vice Presidents, Vice Presidents, and the Chief Risk Officer and
15   where J.P.Morgan Securities representatives spoke of $450 million to $600 million of
16   financing for specific proposed contractors, and Kim saw draft term sheets from
17   J.P.Morgan Securities for $100 million to $300 million facility loans. (Kim SOF ¶¶ 29-
18   39.) The J.P.Morgan Securities’ financial participation was a highly valued mark of
19   credibility, especially to Kim, who had worked a long time on Wall Street and knew
20   J.P.Morgan Securities’ reputation for being very exclusive in its dealings. (Kim SOF ¶
21   40.) Shortly thereafter, at Jeoung’s invitation, Kim agreed to be the Vice Chairman and
22   Strategic Adviser of Matinee Energy, and in September 2010, Kim became the CEO.
23   (Chung SOF ¶ 9.) Kim believed Jeoung’s representation that he had a billionaire investor
24   in Matinee that had invested $582.5 million. (Kim SOF ¶ 24.)
25           In February 2010, Defendant Chung was in New York to give a speech to the Korea
26   Society on behalf of Invest Korea. He had not seen Kim for a few years and invited him to
27
28   5
         Chung SOF (Doc. 470).
     6
         Kim SOF (Doc. 476).

                                                -9-
 1   attend the speech. (Chung SOF ¶ 10-11.) Kim told Chung about his new venture with
 2   Matinee Energy and that it had great potential. (Chung SOF ¶¶ 12-13.)
 3         In May 2010, after Defendant Chung began working full-time at Yulchon, an
 4   international corporate law firm headquartered in Seoul, South Korea, (SOF ¶ 14), he
 5   agreed to help Kim by introducing Matinee Energy to large Korean companies, such as
 6   Hyundai Heavy Industries Co., Ltd. and LG Electronics Inc., which could potentially be
 7   suppliers or contractors for the Matinee Project. (Chung SOF ¶ 15.)
 8         Chung was not involved in any contract negotiations between Matinee Energy and
 9   these companies. (Chung SOF ¶ 16.) He was given the title of CEO of Asia Pacific Matinee
10   Energy, alternatively referred to as the Asia Pacific Rim Division, (Chung SOF ¶ 17);
11   neither one being a separately incorporated legal entity or formal subsidiary of Matinee
12   Energy. (Chung SOF ¶ 18.) Defendant Chung was not an owner or shareholder of Matinee
13   Energy and never received a salary or any other compensation, (Chung SOF ¶¶ 19 and 23),
14   except Matinee Energy paid for his hotel during the groundbreaking ceremony in Benson,
15   Arizona, on or about October 27, 2011, (Chung SOF ¶ 23).
16         At all relevant times, Defendant Chung lived and worked in Seoul, South Korea.
17   (Chung SOF ¶ 20.) Matinee Energy was based in Nevada and Arizona. (Chung SOF ¶ 21.)
18   Chung relied on Kim for updates on the Matinee Project. (Chung SOF ¶ 22.)
19         Kim was a victim of Matinee Energy and Jeoung. (Kim SOF ¶¶ 21, 42-47.) Kim,
20   himself borrowed $250,000 to loan to Matinee, based on the representations of Jeoung, and
21   was only able to repay the loan that he had gotten by selling his own home. (Kim SOF ¶¶
22   42-43.) Kim loaned an additional $145,000 to Matinee and advanced costs of $78,000
23   based on representations from Jeoung. (Kim SOF ¶¶ 42-43, 45.) Of the total amount
24   loaned to Matinee and advanced costs for Matinee, $303,000 still is unrepaid. (Kim SOF
25   ¶¶ 44-45.) Although he was promised stock in Matinee and kept asking for Matinee stock
26   to be issued to him, Kim was never given any stock in Matinee. (Kim SOF ¶¶ 4-5.)
27         While Kim held the title as Matinee’s Vice President and CEO, he had little power;
28   he did not control or dominate Matinee Energy or the Matinee Project. (Kim SOF ¶¶ 6-


                                              - 10 -
 1   21.) Plaintiff Jes Solar admitted knowing that Jeoung, as the President, was the brains of
 2   the Matinee operation, and Matinee’s operations were governed by the business plan
 3   developed by Jeoung. (Kim SOF ¶¶ 75, 76.)
 4          Matinee’s Board of Directors, accounting books and records, and access to bank
 5   accounts were controlled by Jeoung. (Kim SOF ¶ 12.) Kim had no authority to withdraw
 6   any sums of money from any Matinee bank accounts and was not even informed as to the
 7   locations of all of Matinee’s bank accounts. (Kim SOF ¶¶ 6-7.) Kim did not know that
 8   Jeoung was depositing money taken from Matinee into as many as 88 bank accounts. (Kim
 9   SOF ¶ 7.) In short, all the financial and legal decisions were controlled by Jeoung, and he
10   negotiated the terms of Matinee’s agreements, unilaterally, only consulting with Kim on
11   brief occasions. (Kim SOF ¶¶ 13-20.)
12          Defendant Chung does not dispute for purposes of the Motion for Summary
13   Judgment, Hankook’s allegation in their Complaint that on December 15, 2010, executives
14   of Hankook met Chung at Yulchon’s office in South Korea, and Mr. Chung “confirmed
15   that the Matinee Project was proceeding as planned.” (Chung SOF ¶ 52.) However, the
16   only disclosed witness by Hankook, Bong Ki Lee, former chief financial officer for
17   Hankook, testified at the damage trial that Hankook was introduced to the Matinee Project
18   by a company called I1 Yang in 2010, (Chung SOF ¶ 48), and formed a consortium with
19   I1 Yang and others in 2010, (Chung SOF ¶ 50). Hankook and its Consortium entered into
20   a Pre-Master Agreement with Matinee on July 30, 2010.” (MSJ (469) at 4) (citing (Chung
21   SOF ¶¶ 49-50) (noting at the time, Plaintiff Hankook was called K & Company Ltd.)).
22          Mr. Chung attests that he did not introduce any of the Plaintiffs to Matinee; he had
23   no interaction, either in person, by phone, or by email, with Plaintiffs Hankook, Jes Solar,
24   and Airpark which could have induced them to enter into contracts with Matinee Energy.
25   Both Plaintiffs Hankook and Jes Solar attested that they did not meet Defendant Chung
26   until the 2015 damage trial held in this case. (Chung SOF ¶¶ 59, 66-67.) Jes Solar
27   introduced Airpark to Matinee Energy. (Chung SOF ¶ 63.) “Plaintiff Airpark met Chung
28


                                                - 11 -
 1   in person at the groundbreaking ceremony in Benson, Arizona, in October 2011.” (Chung
 2   SOF ¶ 67.)
 3            “Jes Solar entered into a “Partnership Agreement for Construction of a Photovoltaic
 4   Power Plant” with Defendant Samsun LLC on July 16, 2011. (MSJ (Doc. 469) at 4-5 (citing
 5   (Chung SOF ¶ 57)). “Jes Solar entered into a Master Agreement with Matinee on July 14,
 6   2011.” Id. at 5 (citing (Chung SOF ¶ 58)).
 7            Airpark and Jes Solar entered into a “Joint Solar Plant Project Agreement: Joint
 8   Project Agreement on Matinee Solar Plant Construction” on August 12, 2011. (Chung SOF
 9   ¶ 64.) Airpark entered into the EPC Contract with Matinee Energy and the Jes
10   Solar/Airpark Consortium, dated October 27, 2011. (Chung SOF ¶ 65.)
11            Kim continued to believe in the validity of the Matinee Project until March 2013,
12   when Jeoung obstructed Kim from investigating fraud allegations against Matinee. (Kim
13   SOF 22.) From late 2011 through the summer of 2012, Defendant Chung received periodic
14   email updates from Defendant Kim, (Chung SOF ¶ 24), which led Chung to understand
15   that the Matinee Project was moving forward, (Chung SOF ¶ 25). On “September 1, 2012,
16   Mr. Chung received an email alerting him to the complaint filed by Jes Solar. (Chung SOF
17   ¶ 26.)
18               Plaintiffs’ Response to Defendants’ Motions for Summary Judgment
19            To survive summary judgment, the Plaintiffs must do more than designate specific
20   facts showing that there is a genuine issue for trial; they may not rely upon mere
21   allegations or denials in the pleadings or papers. The Plaintiffs must do more than simply
22   show that there is some metaphysical doubt as to the material facts, and the mere
23   existence of a scintilla of evidence is insufficient; there must be evidence on which the
24   jury could reasonbly find for the [Plaintiffs]. Matsushita, 475 U.S. at 586; Anderson, 477
25   U.S. at 252.
26            The question on summary judgment is whether Plaintiffs present evidence
27   supporting specific factual allegations from which a reasonable jury could find in favor of
28   the Plaintiffs at trial on the conspiracy and alter-ego claims.


                                                  - 12 -
 1          Plaintiffs argue that the underlying tort claim of fraudulent inducement by
 2   misrepresentation has been established, pursuant to the allegation in the SAC and entries
 3   of default against Jeoung and Matinee Energy. According to the Plaintiffs, as for both
 4   Chung and Kim, the issues that remain are: 1) whether Chung/Kim conspired with
 5   Jeoung and/or Matinee, and 2) whether Chung/Kim controlled Matinee Energy, a sham
 6   corporation, establishing alter-ego liability against them for Matinee’s role as a
 7   coconspirator in the fraudulent inducement conspiracy.
 8           By Defendants’ own admissions, Plaintiffs have established that Jeoung was
 9   engaged in improper fraudulent activities, including fraudulent inducement and
10   embezzlement of advance payments made by Plaintiffs to secure construction contracts
11   for the Matinee Project. Defendants, however, dispute whether Matinee Energy was a
12   member of this alleged fraudulent conspiracy perpetuated by Jeoung or a victim, like
13   Plaintiffs. (Chung Reply (Doc. 483) at 10.) Defendants Chung and Kim argue that the
14   Plaintiffs may not rely on the default of liability against Matinee to establish that as a
15   matter of fact Matinee was a coconspirator with Jeoung for purposes of imposing liability
16   on them. (Chung Motion (Doc. 469) at 17 (citing Clugston v. Moore, 655 P.2d 29, 31–32
17   (Ariz. App. 1982) “[A] default entered against one defendant d[oes] not prevent the other
18   defendants from litigating the matters admitted by the defaulting defendant.”)
19          The Plaintiffs counter that Clugston involved the question of “‘what the effect of
20   [the defaulted defendant]’s admissions, implied from the default, are upon [the
21   defendant] who had not defaulted and who had expressly denied and placed in issue the
22   truth of the allegations deemed admitted by the defaulting party.’” (Response (Doc. 477)
23   at 8 (quoting Clugston, 134 Ariz. At 207) (emphasis added in Response). Plaintiffs argue
24   that Clugston does not apply because, here, the defendants, who are no longer in default,
25   Chung and Kim, “[have] not ‘expressly denied and placed in issue the truth of the
26   allegations deemed admitted by ‘the defaulted defendants, [Jeoung and Matinee Energy,]
27   in this action with respect to Plaintiffs’ fraud claim.” Id. As noted above, Chung and
28   Kim do expressly deny and place in issue the truth of the allegations deemed admitted by


                                                 - 13 -
 1   the defaulted Defendant Matinee; both have answered and denied being coconspirators in
 2   the alleged fraudulent inducement scheme, denied knowingly making fraudulent
 3   misrepresentations, and both denied Matinee served as their alter egos. (Kim Answer
 4   (Doc. 431) ¶¶ 102-122, 129-132); (Chung Answer (Doc. 433) ¶¶ 102-122, 129-132).
 5          First, the Court finds that Defendants correctly rely on Clugston. Plaintiffs also
 6   underassess the breadth of the remand. The defaults, including any alter-ego admissions,
 7   by Chung and Kim have been reversed and remanded for resolution on the merits. The
 8   Court will not reestablish alter ego liability for Kim and Chung by default again—
 9   through such admission by the entry of default against Matinee. Instead, the Court begins
10   with the fact, not argued on summary judgment, that Plaintiffs were fraudulently induced
11   into making advance payments. Neither party addresses whether Matinee was the alter
12   ego of Jeoung, a relationship critical to the assertions that Jeoung victimized them
13   through his control of Matinee and the Matinee Project. The Court presumes for
14   purposes of summary judgment that Matinee was the alter ego of Jeoung because Jeoung
15   controlled the money flowing into Matinee for the Matinee Project and used it for his
16   own personal interests.
17          There are two paths to success for Plaintiffs, if they can establish Chung and Kim:
18   1) were members of the conspiracy to fraudulently induce advance payments from
19   Plaintiffs to Matinee, or 2) Matinee was the alter ego of Chung and Kim, and Matinee
20   fraudulently induced Plaintiffs to advance it money for the benefit of Chung and Kim.
21   As explained below, under the alter ego doctrine, the Plaintiffs must establish that there is
22   no individuality or separateness between Chung and Matinee and/or Kim and Matinee
23   such that Matinee the corporation ceased to exist, and within the context of these
24   relationships, there must be evidence of fraudulent conduct.
25                                             Alter Ego
26          As a general rule, a corporation will be treated as a legal entity until sufficient
27   reason appears to disregard the corporate form. Dietel v. Day, 492 P.2d 455, 457
28   (Ariz.App.1972). In general, this treatment of a corporation as a separate entity means


                                                 - 14 -
 1   that the personal assets of a corporate officer may not be reached to satisfy corporate
 2   liabilities. Loiselle v. Cosas Mgmt. Group, LLC, 228 P.3d 943, 950 (Ariz.App.2010) .
 3   “But courts will disregard the corporate entity and pierce the corporate veil if there is
 4   sufficient evidence that: 1) the corporation is actually the alter ego of one or a few
 5   individuals and 2) observance of the corporate's separate legal status would sanction a
 6   fraud or promote injustice.” Five Points Hotel Partnership v. Pinsonneault, 835 F.
 7   Supp.2d 753, 759 (Ariz. 2011) (citing Employer's Liab. Assurance Corp. v. Lunt, 313
 8   P.2d 393, 395 (1957)). “‘The disregard of the corporate fiction has not been [limited] to
 9   instances where the incorporation is for fraudulent purposes but may be observed if after
10   organization the corporation is employed for fraudulent purposes.’” Id. at 396.
11          “The alter ego status is said to exist when there is such unity of interest and
12   ownership that the separate personalities of the corporation and owners cease to exist.”
13   Dietel, 492 P.2d at 457 (citations omitted). “If there is no unification of interests and
14   intermingling of funds, so that the corporation loses its separate identity, then the owners
15   should not be personally liable.” Id. (citations omitted). Arizona courts consider various
16   factors when determining whether unity of interest and ownership exists under the alter
17   ego doctrine, such as commingling of personal and corporate funds and assets, failure to
18   keep funds from various entities separate, and unauthorized diversion of corporate funds
19   or assets for non-corporate purposes. Ize Nantan Bagowa, Ltd. v. Scalia, 577 P.2d 725,
20   729 n. 4 (Ariz.App.1978), see also, Great Am. Duck Races, Inc. v. Intellectual Solutions,
21   Inc., 2013 WL 1092990 *7 (D. Ariz. Mar. 15, 2013) (citing Deutsche Credit Corp. v.
22   Case Power & Equip. Co., 876 P.2d 1190, 1195 (Ariz. 1994) (assessing unity of control
23   by considering: “payment of salaries and expenses of the corporation by shareholders;
24   failure to maintain corporate formalities; undercapitalization; commingling of corporate
25   and personal finances; plaintiff’s lack of knowledge about a separate corporate existence;
26   owners' making of interest-free loans to the corporation, and diversion of corporate
27   property for personal use.”))
28


                                                 - 15 -
 1            In other words, courts may pierce the corporate veil if the two, the defendant and
 2   the corporate entity, are inseparable from one another due to the degree of interest and
 3   ownership, and there is evidence of fraud. Chapman v. Field, 602 P.2d 481, 484 (Ariz.
 4   1979); In re Sanner, 218 B.R. 941, 947 (Bankr. Ariz. 1998) (agreeing Arizona law is well
 5   established).
 6            A plaintiff alleging alter ego liability “must do more than make conclusory
 7   statements regarding an alter ego relationship between individual and corporate
 8   defendants; the plaintiff must allege specific facts supporting application of the alter ego
 9   doctrine.” Barba v. Lee, 2009 WL 8747368 * 31 (D. Ariz. Nov. 4, 2009). Isolated
10   occurrences of some relevant factors are not enough to establish alter ego liability.
11   Cornelis v. B&J Smith Associates LLC, No., 2014 WL 1828891 * 26 (May 8, 2014).
12            The evidence has to show that the corporation was not only influenced and
13   governed by a defendant, but that there was also such a unity of interest and ownership
14   that the individuality or separateness of the defendant and the corporation had ceased to
15   exist. Dietel, 492 P.2d at 458 (citing Whipple v. Industrial Commission, 121 P.2d 876,
16   209 (Ariz. 1942), Home Builders & Suppliers v. Timberman, 256 P.2d 716 (1953)). The
17   evidence has to show that observance of the corporate form would sanction a fraud. Id.
18   (citing Timberman, 256 P.2d at 345, Phoenix Safety Investment Co. v. James, 237 P. 958
19   (1925)). It is not enough that plaintiffs did not receive the benefit of their bargain, that
20   alone does not constitute any evidence of fraudulent conduct and is not sufficient to
21   justify disregarding the corporate entity. Ferrarell v. Robinson, 465 P.2d 610, 613 (Ariz.
22   1970).
23            Arizona does not recognize piercing the corporate veil or alter ego as an
24   independent cause of action. Five Points Hotel Partnership v. Pinsonneault, 835 F.
25   Supp.2d at 759. But, Plaintiffs may seek derivative liability under an alter ego theory
26   against Kim and Chung, if Plaintiffs can “prove both (1) unity of control and (2) that
27   observance of the corporate form would sanction a fraud or promote injustice.” Gatecliff
28


                                                 - 16 -
 1   v. Great Republic Life Insur., 821 P.2d 725, 728 (Ariz. 1991) (citing Dietel v. Day, 492
 2   P.2d 455, 457 (Ariz. App. 1972)).
 3                                           Conspiracy
 4          First, the Court considers whether Plaintiffs present evidence sufficient to show
 5   that Defendants Kim and Chung were coconspirators in the alleged conspiracy to
 6   fraudulently induce the Plaintiffs to make advance payments to Matinee and/or the
 7   Matinee Project.
 8          Under Arizona law, a civil conspiracy claim requires an agreement. Rowland v.
 9   Union Hills Country Club, 757 P.2d 301, 305 (9th Cir. 1988). The Plaintiffs must show
10   by clear and convincing evidence as to each defendant, Chung and Kim, and at least one
11   other person that an agreement existed to accomplish an unlawful purpose or lawful
12   purpose by unlawful means, and the accomplishment of the underlying tort, which in turn
13   caused damages. Dawson v. Withycombe, 163 P.3d 1034, 1053 (Ariz. Ct. App. 2007).
14           In Arizona, there is a high evidentiary bar to prove an agreement for a conspiracy
15   claim. It may not be enough to simply show a defendant assisted the tortfeasor because
16   there is a qualitative difference between showing an agreement to participate in
17   a tort, which is a conspiracy, and knowingly aiding and abetting a tortious act. Id. 163
18   P.3d at 1053–55. Either way, there must be evidence of scienter, meaning that the
19   defendant knew he was agreeing to commit a tort or knew the conduct he aided and
20   abetted was a tort. Id. 7
21          This does not mean that the conspiratorial agreement must be express; it may be
22   implied by the tortious conduct itself. Id. at 1054 (citing Restatement (Second) of Torts §
23   876 cmt. a (1979)). A conspiracy may be established by circumstantial evidence through
24
            7
              Compare Aetnea Cas. And Sur. Co. v. Leahey Construction Co., 219 F.3d 519,
25   526-27, 537 (9th Cir. 2000) (evidence that a bank knew borrower was engaging in tortious
     conduct by inflating its net worth through short term (four-day) loan to meet
26   capitalization requirement for surety bonds then withdrawn several days later, while
     sufficient to prove aiding and abetting in a fraud, was insufficient to meet the higher
27   standard of an agreement to participate in the fraud). Evidence of negligence is not
     enough. Id. at 536. Aiding and abetting focuses on whether a defendant knowingly gave
28   substantial assistance to someone who performed wrongful conduct; conspiracy focuses
     on whether the defendant agreed to join in the wrongful conduct. Id. at 538-39.

                                                - 17 -
 1   the nature of the acts, the relationship of the parties, the interests of the conspirators, or
 2   other circumstances.” Id. (citing Mohave Elec. Coop., Inc. v. Byers, 942 P.2d 451, 465
 3   (Ariz. App.1997)). Circumstantial evidence may create an inference of an actual
 4   agreement to participate in the tortious conduct, with the inference being “based in part
 5   on the relationships between the actors and the actions (the proximity in time and place of
 6   the acts and the duration of the actor’s joint activity).” Id.
 7          In other words, mere suspicious cooperative activity between alleged conspirators
 8   may not amount to clear and convincing evidence of an actual agreement to participate in
 9   the tortious conduct. Clear and convincing evidence may be circumstantial and
10   established by inference, but the evidence must create a high probability or reasonable
11   certainty that Defendants actually agreed to participate in the alleged fraudulent
12   conspiracy, i.e., they agree to fraudulently induce advance payments from the Plaintiffs.
13   Id. (citing Kent K. v. Bobby M., 110 P.3d 1013, 1018-19 (Ariz. 2005).
14          In Wells Fargo Bank v. Arizona Laborers, Teamsters, Local 395 Pension Fund, 38
15   P.3d 12, 37 (Ariz. 2002) (en banc), wherein mere suspicious cooperative activity between
16   the alleged conspirators was found to not amount to clear and convincing evidence of an
17   actual agreement to participate in the tortious conduct. In Wells Fargo, the bank and the
18   tortfeasor's agents had discussed a potential foreclosure, and, thereafter, the tortfeasor
19   presented an inflated asset statement which was considered in combination with the
20   bank's interest in painting a rosy picture of the tortfeasor's financial situation to permit a
21   replacement loan by trust funds, -- and was found to be insufficient as a matter of law to
22   prove the bank conspired with the tortfeasor. Id. at 17–20, 37.
23           In Dawson, the Plaintiff Dawson argued that the jury could have inferred an
24   agreement between Withycombe and Goett to obtain a loan from Dawson by fraud based
25   on the following: 1) a meeting between the two, in which Withycombe obtained an
26   agreement to be released from a $7 million guaranty if Dawson invested in Futech, the
27   company; 2) Withycombe's subsequent meeting with Dawson in which he made positive
28   comments about Futech; 3) Withycombe's vote authorizing Goett to obtain the loan from


                                                  - 18 -
 1   Dawson, and 4) evidence that Withycombe was aware Goett had a history of
 2   misrepresenting facts to obtain financing for Futech. The court held that Dawson's
 3   reliance on events leading to the procurement of the loan fell short of the clear and
 4   convincing evidence needed to prove that Withycombe reached an actual agreement with
 5   Goett to defraud Dawson in relation to Dawson’s loan of money to Futech.
 6          The court rejected Dawson’s characterization of Withycombe and Goett’s
 7   agreement to absolve Withycombe from liability for his previous $7 million guaranty
 8   and instead found it was only a release from liability on Withycombe’s guaranty, and not
 9   that the original $7 million loan would be satisfied by the funds from the new Dawson
10   loan. Further, there was no evidence, circumstantial or otherwise, to connect the
11   agreement to release Withycombe’s guarantee with the procurement of the loan from
12   Dawson. The court considered evidence that Withycombe had lunch with Dawson
13   shortly after the Withycombe-Goett meeting, but found that the lunch was at Dawson's
14   invitation, and Withycombe’s comments about Futech were in response to Dawson's
15   questions. The court rejected reliance on Withycombe's vote authorizing Goett to obtain
16   the loan from Dawson as a conspiratorial agreement because Wythycombe and Goett’s
17   votes could easily have been overridden by the other Board members. And, regardless of
18   the ultimate result of the votes, rather than Withycombe's vote being part of a conspiracy
19   with Goett, he may have just been fulfilling his duty as a director to seek an infusion of
20   short-term capital.
21          Notably, the court found the underlying assumption that would connect the above
22   events as circumstantial evidence of a conspiracy was Withycombe's purported
23   knowledge that Goett had procured financing from him by dishonest means and that
24   Goett was negotiating more financing from Dawson. Dawson contended this was
25   evidence of Withycombe's agreement that Goett should procure further funding by
26   fraudulent means. There was some evidence to imply that Withycombe believed Goett
27   had misled him, Withycombe, to obtain financing from him. The court, however,
28   concluded that like Wells Fargo, such knowledge is insufficient to prove an actual


                                                - 19 -
 1   agreement by clear and convincing evidence because the heightened standard of proof
 2   requires the fact of a conspiratorial agreement to be indicated by the evidence to a highly
 3   probability or reasonably certain. The court held that the issue should not have been
 4   presented to the jury.
 5            This Court turns to the facts and evidence submitted by the Plaintiffs in response
 6   to the Defendants’ dispositive motions.
 7        Plaintiffs’ Statement of Facts and Evidence Supporting Claims Against Defendants
 8            Plaintiffs dispute Kim’s assertion that he believed, and had substantial reason to
 9   believe, the validity of the Matinee Project until March 2013, when Jeoung obstructed
10   him from investigating the fraud allegations made against Matinee. Plaintiffs assert that
11   Kim knew in 2010 that Matinee had no assets or financial backing by a billionaire
12   investor and knew Matinee was not capable of either securing construction financing on
13   its own to pay contractors or of implementing the mega-billion-dollar Matinee
14   construction project.
15            Plaintiffs submit that Kim made fraudulent representations from the inception of
16   his involvement with the Matinee Project, such as saying that “the JP Morgan project
17   money was ready to be used, and that since 2001, Matinee had equity of USD 600 million
18   for developing the project over 4 years.” (Response (479) at 10-11 (citing (P SSOF8 ¶¶
19   6-9, 16, 30, 33, 37-39, and 41).
20            According to the Plaintiffs, minutes from a meeting held in New York on March,
21   11, 2010, attached to an email from Kim to Chung dated March 18, 2010, reflect that
22   employees of Samil PricewaterhouseCoopers (Samil PwC) inquired about the role of
23   J.P.Morgan, and they, referring to attendees Kim and Jeoung, responded that “the project
24   money is ready to be used...In general, a financing structure allocates 20% - 30% of the
25   host company to equity and a port (sic) of the remainder to senior debts and other
26   subordinated debts...Since 2001, Matinee has equity of USD 600 million for developing
27   this project over 4 years”). (P SSOF ¶16.) According to the minutes, it was generally
28
     8
         Plaintiffs Separate Supplemental Statement of Facts (Doc. 480).

                                                  - 20 -
 1   known by the participants that since the financial crisis, it was difficult to provide credit
 2   to Korean contractors and that Korean contractors tended to not participate in equity
 3   investments but would be appointed as sub-contractors. Id.
 4          The Plaintiffs’ misrepresent the evidentiary value of the minute entry. While the
 5   assertions of its content are accurate, the minute entry attributes them to being made by
 6   Matinee, not Kim. See (Ps SSOF, Ex. C (Doc. 478-2) at 18-20): SAMIL 3/11/2010
 7   Meeting Minutes.) The Plaintiffs are correct that the minutes serve to establish what both
 8   Kim and Chung knew because it was emailed from Kim to Chung. Both knew there was
 9   allegedly $600 million in equity available in Matinee for developing this project over 4
10   years. The minutes do not establish that Kim or Chung new this was a false
11   representation. The Court also notes, the minutes contain a disclaimer: “No
12   representation or warranty, expressed or implied, is made by Samil PwC as to the
13   accuracy, reliability or completeness of any of the information contained herein.” Id. at
14   17. The Court notes that the minutes reflect that Samil PwC informed Matinee, including
15   Kim, that its equity investment strategy would be more difficult to implement using
16   Korean ECPs versus Chinese ECPs. The Plaintiffs do not explain how Kim’s knowledge
17   of either of these alleged facts supports the conspiracy or alter ego claim.
18          Plaintiffs challenge Kim’s assertion that he believed there was a billionaire
19   investor and/or Lucas Investment Corporation backing Matinee and the Matinee Project
20   because “[a]t all times relevant to this action, neither Choi nor Young Joon Hong
21   ("Hong"), CEO of Airpark heard from Mr. Kim, Mr. Chung, Paul Jeoung, Jeong Dong
22   Song, or anyone about the financial backing of a billionaire investor in Boston or Lucas
23   Investment Corporation for the Matinee Project or Matinee.” (Response (479) at 12 (P
24   SSOF ¶ 41.) The Court will not balance the weight of the evidence on summary
25   judgment, but what Airpark was not told by Kim, Chung or Jeoung has de minimus, if
26   any, evidentiary relevancy to establish what Kim knew.
27          Plaintiffs allege that from the 2010 inception of Kim’s participation in Matinee, he
28   knew Jeoung's representation that J.P.Morgan financing for the Matinee Project was


                                                 - 21 -
 1   ready was false. According to the Plaintiffs, the documents speak for themselves: 1) the
 2   January 15, 2010, J.P.Morgan engagement letter stated that "[Matinee] acknowledges and
 3   agrees that J.P.Morgan's engagement hereunder is not an agreement by J.P.Morgan or
 4   any of its affiliates to underwrite, place or purchase any securities or otherwise provide
 5   any financing or ancillary financial services” (P SSOF ¶ 6); the November 19, 2010, draft
 6   term sheet for KEPCO KDN for a $300 million facility loan, issued by J.P.Morgan
 7   Securities to Matinee, the developer of the Benson Project, "propose[d] a security
 8   structure in which bank loans would be made to a Matinee Project entity, [KEPCO
 9   KDN], secured by the Benson Project and additionally guaranteed by KDN and
10   [KEPCO]" (P SSOF ¶ 8); and the November 19, 2010, draft term sheet for LSI Systems
11   for a $100 million facility loan issued by J.P.Morgan to Matinee, the developer of the
12   Benson Project, proposed the same “security structure in which bank loans would be
13   made to a Matinee Project entity, secured by the Projects and additionally guaranteed by
14   [LSIS]." (P SSOF ¶ 9.) The Court agrees that the documents speak for themselves.
15          The language from the January 15, 2010, J.P.Morgan letter of engagement pertains
16   to J.P.Morgan’s role as an underwriter of $2.5 billion of debt securities from various
17   offerings, not the Letters of Credit (LC) at issue in this case, which Matinee failed to
18   obtain to ensure payment to the Plaintiffs. The letter of engagement is a letter agreement
19   setting out the terms agreed to by the parties for J.P.Morgan to “act as sole underwriter
20   and/or sole placement agent for a number of Offering[s]” “in connection with a three-
21   phase $4.9 billion financing program, including the proposed issuance, offering and sale
22   by the Company in a public or private offering (the Offering) of a number of financings,
23   aggregating approximately $2.5 billion of debt securities (the Securities).” (Kim Decl.
24   Ex. H (Doc. 475-1) at 35.) As recognized by the Plaintiffs, the language reflects a letter
25   agreement, i.e., letter of intent, not the actual underwriting agreement which would be
26   expected to follow if all parties agreed to these terms. This document, assuming Kim
27   saw it, shows that as of January 15, 2010, Kim knew of J.P.Morgan’s intent to serve as
28   the underwriter for a $4.9 billion financing program for Matinee, pursuant to terms which


                                                - 22 -
 1   Kim understood to be acceptable to Matinee. The Court notes that the Letter Agreement
 2   and KEPCO KDN and LSI term sheets reflect the financing structure described in the
 3   Samil PwC minutes from the March 11, 2010, meeting.
 4          Plaintiffs ignore that the draft term agreements for KEPCO KDN and LSIS
 5   contradict the assertion that Kim knew the J.P.Morgan financing was NOT ready for use.
 6   (KEPCO KDN (Doc. 475-1) at 41; LSIS (Doc. 475-1) at 44.) Both term sheets reflect that
 7   J.P.Morgan would make bank loans to the Matinee Project, secured by the Benson
 8   Project and guaranteed by KDN/KEPCO and LSIS, respectively. The Court does not
 9   agree with Plaintiffs’ assertion that the structure of the million-dollar J.P.Morgan facility
10   loans reflected in these term sheets indicated that Matinee had no equity capital for
11   J.P.Morgan to take as collateral and thus, all business risks were being passed on to
12   construction contractors. This argument ignores the intent to secure financing in part
13   with the Benson Project reflected in both the term sheets and Samil PwC minutes. The
14   fact that Plaintiffs were not told about a billionaire investor, simply, does not go to show
15   Kim knew Matinee had no equity, did not believe a billionaire investor existed, and was
16   incapable of securing construction financing on its own to pay contractors or of
17   implementing the mega-billion-dollar Matinee construction project. The documents relied
18   on by Plaintiffs reflect a shared-risk funding structure, with both Matinee and the
19   contractors putting equity into the project.
20          According to Kim, he believed the financing structure for the EPC contractors
21   should require them to make a cash commitment to the project. (Kim Decl. (Doc. 475) ¶¶
22   9-11.) According to Kim, Jeoung changed the terms of the Jes Solar/Airpark
23   Consortium’s contracts from when the Master Agreement, July 16, 2011 and the EPC,
24   October 27, 2011, were signed and when the Memorandum One was signed on
25   November 4, 2011. Initially and in the EPC, the Consortium was supposed to make an
26   advancement of 1%, as an equity payment, but in the end Jeoung verbally agreed and
27   electronically signed Kim’s name to Memorandum One, before submitting it to Kim for
28   approval, which included the provision for Matinee to provide a $16 million LC and


                                                    - 23 -
 1   allowed the Consortium to use $8 million for its equity contribution to Matinee. (Kim
 2   Decl. (Doc. 475) ¶¶ 9-11; Master Agreement (Doc. 475-1) at 59; EPC (Doc. 457-1) at 68;
 3   Memorandum One (Doc. 475-1) at 76.) According to Kim, he was surprised and
 4   dismayed by the change in the funding structure for the Consortium. (Kim Decl. (Doc.
 5   475) ¶9-11.)
 6          According to the Plaintiffs, Kim could and should have checked out the falsity of
 7   J.P.Morgan financing for himself by directly contacting J.P.Morgan Securities. (P SSOF
 8   ¶ 7.) Plaintiffs suggest that if he had asked, he would have been told no and that a
 9   minimal amount of due diligence would have discovered the truth. Plaintiff rely on a
10   news article published by Phoenix New Times dated April 12, 2012, which, in relevant
11   part, informed: "Not true, says J.P.Morgan. The venerable U.S. securities firm tells, 'J.P.
12   Morgan neither provided financing nor committed to provide financing to Matinee
13   Energy and have no plans to finance the company in the future.'" Whether to prove the
14   truth of the matter, this news article has no evidentiary value in relation to what Kim
15   knew or should have known in 2010 or 2011. Plaintiffs were equally positioned to
16   discover information contained in this article. Neither negligence nor “should have
17   known” is the standard for establishing a conspiracy, and notably-- the news article is not
18   true given the evidence in the record that J.P.Morgan issued a letter of intent to provide
19   financing to Matinee Energy.
20          Plaintiff Hankook did contact J.P.Morgan directly regarding financing and
21   discovered that it was not ready because Matinee had not produced the collateral
22   necessary to secure the financing, which prompted Hankook to grow suspicious and
23   eventually brought an end to their involvement with Matinee. Nothing precluded the
24   other Plaintiffs or Kim and Chung from contacting J.P.Morgan directly, and this failure
25   does not establish that Kim, any more than Plaintiffs, should have known that Matinee’s
26   assertions that J.P.Morgan financing was ready was false.
27          Plaintiffs complain that despite knowing the falsity of the J.P.Morgan project
28   financing, Kim continued to represent to Plaintiffs that J.P.Morgan project financing was


                                                - 24 -
 1   ready, with LCs ready to be issued to construction contractors such as Plaintiffs. (P SSOF
 2   ¶¶ 30, 37-39). It is undisputed that Kim did repeatedly make such assertions. See e.g.,
 3   (Response (479) at 9 (citing SSOF ¶ 2: 11/5/2011 Email requesting approval, and Kim’s
 4   immediate approval of “Memorandum One,” wherein he committed Matinee to arrange
 5   the LCs in the total amount of $66 million to issue in favor of the JES Solar/Airpark
 6   Consortium). Plaintiffs, however, ignore that the falsity of Kim’s repeated assertions
 7   regarding J.P.Morgan financing, including LCs being ready for issuance and use, is only
 8   incriminating if Kim knew them to be false. Like Dawson, the underlying assumption
 9   that would connect the above events as circumstantial evidence of a conspiracy is the
10   Defendant’s purported knowledge of the alleged tortious conduct, i.e., the false
11   representations. Like Dawson, such evidence is lacking. See supra at 18-19.
12          Most importantly, Plaintiffs do not proffer any evidence to support the claim that
13   Kim made the allegedly false representations in agreement with Jeoung and/or Matinee to
14   secure advance payments from Plaintiffs for an unlawful purpose, not for the construction
15   of the Matinee solar plant project. Plaintiffs submit there is evidence that Kim was acting
16   in agreement with Jeoung and Matinee because Choi, CEO of Airpark overheard Kim
17   discussing with coconspirators how to divide the Samsun consulting fees–which
18   Plaintiffs had paid or were supposed to pay to Samsun–among themselves. (SSOF ¶31)
19   At his deposition Choi attested that in September 2011, while having a meal with Jeoung,
20   the Samsun Defendants, and Kim, he accidentally overheard a conversation that lead him
21   to believe that Kim was more of a figurehead, and as part of this conversation, “they were
22   talking briefly about [] how to divide up the consulting fee among themselves.” (Choi
23   Depo. (Doc. 480-2) at 41-42.) While Kim was present at this dinner, Choi’s deposition
24   does not establish that he was one of them, who was allegedly discussing how to divide
25   up the Samsun consulting fees and/or if Kim was a proposed recipient of the Samsun
26   consulting fee. It is undisputed9 that Kim did not receive any of the Consortium money
27   9
      Plaintiffs, without proffering any contrary evidence, dispute Kim’s assertion that he did
     not receive any salary from Matinee and was not reimbursed for his expenses related to his
28   employment with Matinee. Plaintiffs complain that Kim objected to discovery seeking
     such information. See e.g., SOF (Doc. 480) ¶ 46 Response. Plaintiffs did not file a Motion

                                               - 25 -
 1   paid to Samsun and/or Matinee. Choi’s deposition testimony is, however, an admission
 2   that he understood Kim to be a figurehead, not the “brains” of the Matinee Project. See
 3   (Chung’s SOF, Ex. J (Doc. 470-11): Choi Depo. at 59 (describing Jeoung as being in
 4   charge of the business vision and business plans, and there was nothing suspicious about
 5   Jeoung).
 6          Plaintiffs challenge Kim’s claim of victimization by arguing that contrary to Kim's
 7   assertion that he loaned $250,000 to Matinee, the evidence instead reflects that the
 8   payment was made pursuant to "shareholders agreements among Lucas Investment Corp.
 9   and Kim dated March 2010[,]" and Kim wire transferred $250,000 to Luxchange
10   Corporation on May 28, 2010. (P SSOF ¶ 5) Plaintiff argues that this could support a
11   conclusion that “[t]hus, Mr. Kim was a shareholder of LuxChange, a company related to
12   Matinee, or he commingled his funds with those of a Matinee affiliate. It is undisputed
13   that Lucas Investment Corporation was Matinee’s parent company. (Kim SOF (Doc.
14   476) ¶ 48 (citing Kim Decl. ¶3)). Plaintiffs allege that Kim discussed by email with
15   Chung the assignment of the chairmanship of LuxChange to Michael Pannos, former
16   Chairman of Matinee, reporting that Jeoung had “another brilliant idea to justify/solidify
17   our standing which was to assign the chairmanship to Pannos, a former owner of a steel
18   company, with the goal being to add industry experts to the Board, and in this way, to
19   prevent any questions related to LuxChange.” (Response (Doc. 479) at 9 (citing Trial TR
20   11/18/15 (Doc. 355) at 108:15-24); (P SSOF ¶¶ 4, 19)).
21          The Court presumes the Plaintiffs’ point related to Pannos is to assert Kim’s
22   willingness to assist LuxChange, the parent company to Matinee, in creating a façade of
23   legitimacy. Assuming LuxChange, Lucas Investment, and Matinee are interchangeable,
24   the $250,000 transfer documents relied on by the Plaintiffs, (Kim Decl., Ex. L (Doc. 475-
25   1) at 51-57), do not reflect that shares from either Lucas Investment or LuxChange would
26   issue in exchange for Kim’s $250,000 loan approved by Lucas Investment shareholders.
27   There is no evidence to support the assertion that Kim was a shareholder of Lucas
28   to Compel such discovery, and discovery is closed. The Court will not presume evidence
     exists where Plaintiffs had ample opportunity to discover it, but failed to do so.

                                                - 26 -
 1   Investment, LuxChange or Matinee. The evidence reflects he was a lender—nothing
 2   more.
 3           At the groundbreaking ceremony for the Matinee Project in Benson, Arizona, on
 4   October 27, 2011, Kim and Chung allegedly acted as hosts. (P SSOF ¶ 38.) The
 5   Plaintiffs do not explain the relevancy of this fact to the conspiracy claim but perhaps it
 6   goes to show that they acted together, i.e., in agreement, or that acting in such important
 7   roles, they must have been knowledgeable regarding the illegitimacy of the Matinee
 8   Project and, therefore, acting as coconspirators.
 9           Plaintiffs further assert that Kim knew that Matinee's ownership or purchase of
10   land10 for the Matinee Project was false, (P SSOF ¶ 44 (citing Kim Decl., Ex. B (Doc.
11   475-1) at 11), or Kim should have directly contacted the land owner to verify the truth of
12   this assertion, (P SSOF ¶ 12). Again, Plaintiffs rely on a newspaper article, the San
13   Pedro Valley News-Sun, March 6, 2012,11 reporting two groundbreakings, one at the
14   solar field site where Graves owns property, followed by the event at the research and
15   manufacturing location. Plaintiffs submit that Kim also knew at the time of the
16   groundbreaking ceremony that any building or construction permit had yet to be issued to
17   Jes Solar/Airpark Consortium. (P SSOF ¶ 43) (citing (Kim Decl. ¶ 46; Ex. K (Doc. 475-
18   1) at 47-48 (power plant building permit issued on December 28, 2011, to KEPCO
19   KDN); (Conditional Use Permit for generating power plant issued on March 7, 2012 to
20   Whetstone Partners, LLP; Matinee Energy)).
21
22
     10
        The Plaintiffs cite to Kim’s Decl. (Doc. 475) ¶ 13, wherein he declared that he became
23   aware that Jeoung had forged his signature “on all land transfer documents relating to
     Matinee’s agreement with Whetstone Partners LLP to develop the Benson site’s 9,040
24   acres for the Matinee Project.” The Court notes that this is not evidentiary support for
     Plaintiff’s assertion that allegedly Kim falsely represented to the Plaintiffs that Matinee
25   owned or had purchased the land for the Matinee Project. For purposes of the motions for
     summary judgment the Court will presume that Kim made the allegedly false
26   representation.
     11
        This March 6, 2012, article is not relevant to show what Kim should have known at the
27   time of the groundbreaking ceremony, October 2011. It is inadmissible to prove the truth
     of the matter asserted, i.e., that there was a groundbreaking ceremony where in fact the
28   property was owned by Graves. For purposes of this motion, however, the Court accepts
     this fact as true.

                                                - 27 -
 1          The Plaintiffs rely on the co-development agreement between Matinee (Whetstone
 2   Partnership, LLP (WPL)), and the landowner Ernest L. Graves (ELG) dated August 30,
 3   2011, which Kim provided to show his signature was forged on documents related to the
 4   purchase of the real property. (Kim SOF (Doc. 476) ¶21.) This document reflects that the
 5   purchase of property for the Matinee Project was done, pursuant to a joint venture
 6   agreement, which required the property owner, (ELG), to obtain requisite zoning,
 7   permits, etc., to build the solar projects and WPL to do ongoing post-acquisition
 8   development until ready for construction—then for WPL and ELG to sell and transfer the
 9   projects to Matinee. The co-development agreement recognized ELG’s need for
10   commissions or profits from sale of the “projects,” which in the context of the agreement
11   included the initial sale of 9000 acres, to be followed by additional projects of
12   approximately 4,000 or more acres and off-site parcels of approximately 4,700 acres for a
13   total project of 17,700 acres. Matinee would finance the co-development projects,
14   pursuant to separate contracts. (Kim Decl., Ex. B (Doc. 475-1) at 10-16.)
15          There is no evidence that the Matinee Project could not proceed pursuant to the
16   co-development agreement. To the contrary, the conditional use/construction permits
17   issued by the City of Benson to WPL suggests that the property acquisition provisions,
18   pursuant to the co-development agreement were sufficient to move forward with the solar
19   plant construction projects. The co-development agreement did not make the Matinee
20   Project illegitimate in the context of the Matinee Project’s need to secure the property.
21          At the time of the ground-breaking ceremony, October 27, 2011, Kim knew
22   Matinee had negotiated the co-development agreement with ELG, the owner of the
23   property for the purpose of constructing the power plant,12 that ELG, an experienced land
24   development company, was responsible for securing the construction permits. Kim knew
25   that J.P.Morgan had executed a letter of intent to provide financing for the Matinee
26   Project, including LCs, to be secured by the Benson project, and Matinee had secured the
27   Consortium EPC, with Plaintiffs agreeing to contribute equitably in the Matinee Project.
28   12
       The Court assumes this fact for purposes of deciding summary judgment, noting that
     Kim alleges his signature was forged on the WPL ELG co-development agreement.

                                                - 28 -
 1   As for Matinee’s ability to contribute equitably to the project, Kim believed that Matinee
 2   had $600,000 in equity and a billionaire behind the scenes investor. Like most fraudulent
 3   schemes, the Matinee Project looked legitimate, until it didn’t.
 4          In October, Kim had seen and signed the Jes Solar/Airpark Consortium EPC
 5   contract, which included the requirements for the Consortium to have equity in the
 6   project, but by November 2011, Kim had seen and approved Memorandum One, the
 7   Consortium contract that sweetened the deal for Plaintiffs because it allowed
 8   Plaintiffs to use $8 million from the $16 million LC to be obtained by Matinee for
 9   Plaintiffs’ equity investment into the Matinee Project. Only then, Plaintiffs tendered
10   $1 million dollars to be placed into a Matinee Project trust account in advance of
11   receiving the anticipated $8 million dollars from the promised LC for the
12   Consortium’s equity share of the project. Before then, Plaintiffs had only paid
13   $250,000, $350,000, and $60,000, respectively, at different times, to Defendant
14   Samsun for alleged Matinee Project services. Once the $1 million was tendered, it
15   disappeared quickly: $200,000 to Samsun; $130,000 to NewTech, and $670,000 to
16   Matinee. (SAC (Doc.197) ¶ 70.)
17           In December, the Consortium contacted J.P.,Morgan directly and found out that
18   there was no LC because Matinee had failed to provide its assets as collateral. The
19   Consortium asked for the return of their money on December 20, 2011.
20          There is absolutely no evidence that Kim obtained any personal benefit
21   whatsoever from the fraudulently induced payments. This makes it difficult, if not
22   impossible, for the Plaintiffs to establish that Matinee was Kim’s alter ego.
23          Plaintiffs support the alter ego claim against Kim by submitting evidence that
24   allegedly shows he controlled Matinee by appointing Chung as President & CEO of Asia
25   Pacific Rim Division. (Response at 8; P SSOF ¶ 15.) The Plaintiffs rely on an attachment
26   to an email from Kim to Chung, which is a March 31, 2010, letter to Chung from Green
27   Power Management describing schedule milestones for the Matinee Energy Project. At
28   most, this document suggests the Matinee Project would rely on Chung to coordinate


                                                - 29 -
 1   contract awards between consortium constituents and energy projects. (Samil Green
 2   Power Management 3/28/10 meeting (Doc. 480-2) at 28.) This fails to place either
 3   Chung or Kim in control of Matinee.
 4          Kim readily approved the appointment of Jeoung’s wife, Kyung Kim, as the West
 5   Regional President, including her having authority over key Matinee trust accounts.
 6   Plaintiffs fail to explain the evidentiary value of this appointment, and the Court finds it
 7   reflects nothing more than Kim exercising his corporate duties.
 8          Jeoung addressed Kim as “Dear Chief” in Jeoung’s email transmittal of the
 9   Memorandum One to Kim for signature, (P SSOF ¶ 2), and Plaintiffs include references
10   to other emails from Jeoung to Kim addressing Kim as “Dear Chief, (P SSOF ¶¶ 3, 33,
11   34, 40), allegedly reflecting that Paul Jeoung and Kim were working level subordinates.
12          Plaintiffs assert that Kim and Chung used Matinee as their business conduit and
13   pursued their own personal interests or business through the Matinee Project. The
14   Plaintiffs rely on an email from Kim, March 31, 2010, informing Chung that "My [(Mr.
15   Kim's)] thought is to leave out 100 MW to be done ourselves meaning by Il Yang or
16   builders of our choice." (P SSOF ¶ 17.) Kim testified during the damages trial that "if we
17   combine our strength together, me in the United States, him in Korea, we bring the most
18   powerful combination together and merge it, it's going to really explode and we can
19   establish such a platform that we could be the main force in the whole solar power
20   industry in the whole world, the most efficient producer of electricity." (P SSOF ¶ 28
21   (citing Trial TR 11/18/15 (Doc. 355) at 106:22-107:2)).
22          The evidence referenced above does not show that Kim signed any agreements
23   other than in his official capacity as Vice President of Matinee, and likewise approved the
24   appointment of Jeoung’s wife as President of the Western Division. While he may have
25   recruited Chung to serve as CEO of Asia Pacific Matinee, there is no evidence that the
26   appointment was for Kim’s own personal benefit instead of the Matinee Project’s benefit.
27   Regardless of Jeoung’s reference to Kim as “Dear Chief,” by its own admission, the
28


                                                 - 30 -
 1   Consortium knew Kim was more of a figurehead and that Jeoung was in charge of
 2   Matinee.
 3          The Court looked first at the facts alleged against Kim to support Plaintiffs claims
 4   because of his role as Vice President of Matinee, but now turns to Defendant Chung,
 5   CEO of Asia Pacific Division13 of Matinee Energy. It is undisputed that Chung was not a
 6   shareholder in Matinee Energy or any Matinee affiliated company, and received no
 7   compensation whatsoever from Matinee, except for the cost of his hotel during the
 8   groundbreaking ceremony in Benson, Arizona. (Chung SOF (Doc. 470) ¶ 23.)
 9          Plaintiffs support their claims against Chung by asserting he knew everything Kim
10   knew and did everything Kim did. Plaintiffs rely on the same evidence allegedly
11   supporting the same facts to dispute both Chung and Kim’s Motions for Summary
12   Judgment. The Plaintiffs’ logic might prevail, if the Court found that Plaintiffs presented
13   evidence to support the conspiracy and alter ego claims against Kim. The Court,
14   however, finds otherwise, and Plaintiffs’ claims against Chung fail the same reasons the
15   Plaintiffs’ claims fail against Kim.
16          The Plaintiffs’ Response to Chung’s Motion for Summary Judgment bears
17   discussion to the extent Plaintiffs argue that “Chung knowingly and recklessly proceeded
18   to support the Matinee Project by making fraudulent representations to potential
19   construction contractors such as Plaintiffs.” (Response (Doc. 477) at 6, 12.) Plaintiffs
20   assert Chung actively participated in important events to support the Matinee Project,
21   such as acting as host to the groundbreaking ceremonies for the Matinee Project or the
22   KEPCO KDN and Matinee Master Agreement signing ceremony. Id. at 13 (citing (P
23   SSOF ¶ 45); Park Decl., Ex C at 4 (picture of Chung appearing at a signing ceremony for
24   Master Agreement between KEPCO KDN and Matinee Energy); Ex. D at 3 (picture of
25   Chung pouring wine at groundbreaking ceremony)).
26
27
     13
       At times, Plaintiffs refer to the Asia Pacific Division as a Matinee affiliate but there is
28   absolutely no evidence whatsoever to suggest that it was anything other than a division of
     Matinee; it was not a separate entity of any sort.

                                                - 31 -
 1          Plaintiffs assert that the financing strategy for the Matinee Project shows a “tacit
 2   understanding” of the conspiracy because it forced construction contractors to take all the
 3   project risks by providing the equity investments in the Matinee Project.
 4          “‘The easiest situation in which to draw the inference of agreement is where the
 5   parties are on the scene together at the same time performing acts in support of one
 6   another.’” (Response (Doc. 477) at 18 (quoting Halberstam v. Welch, 705 F.2d 472, 481
 7   (D.C. Cir. 1983)). Plaintiffs rely on two instances of joint-conduct: 1) Chung and Kim
 8   acted as hosts to the groundbreaking ceremony held in Benson, Arizona, where they
 9   made a false representation to the CEO of Airpark that the project financing had been all
10   prepared, (P SSOF ¶¶ 38, 39), and 2) Chung and Kim were together at a meeting with a
11   director of KOTRA (Korea Trade-Investment Promotion Agency), where they executed a
12   Memorandum of Understanding between Matinee and KOTRA to recommend the
13   Matinee Project to small and medium sized South Korean companies, (P SSOF ¶¶ 35,
14   46). The takeaway, according to Plaintiffs, is that Chung “had at least a tacit
15   understanding of his role in their common scheme to defraud Plaintiffs.” (Response
16   (Doc. 477) at 18.)
17          First, in respect to the assertion that Chung had a tacit understanding that his role
18   in the conspiracy was to recommend the Matinee Project to South Korean companies, it
19   is undisputed that he did not recommend the Matinee Project to the Plaintiffs. The
20   pictures proffered by Plaintiffs of Kim and Chung “hosting” the groundbreaking
21   ceremony to show they had a tacit understanding of the conspiracy proves nothing more
22   than what they admit—they were present at the groundbreaking ceremony. The Court
23   rejects that the risky nature of the Matinee Project finance structure as evidence of
24   Defendants’ tacit understanding of the conspiracy. First, the Court notes the requirement
25   that the Plaintiffs have an equitable share in the Matinee Project was set out in the
26   contracts, and Plaintiffs paid Defendant Samsum for services allegedly rendered, not as
27   advance equity payments. As for the $1 million dollars that was paid by the Consortium
28   as an advance payment, the Court notes that the Consortium paid it as an advance on the


                                                - 32 -
 1   $8 million it anticipated obtaining pursuant to the $16 million LC, pursuant to the
 2   negotiated change in the Memorandum One where Matinee agreed that the LC would
 3   include Consortium’s equity share. In the end, Plaintiffs Jes Solar/Airpark lost the $1
 4   million advance payment due to fraud, not the allegedly “risky” financing structure for
 5   the Matinee Project.
 6             The Court finds that even considering the totality of the facts asserted above that
 7   there is no evidence of any tacit understanding by Kim or Chung that the Matinee Project
 8   was a fraud. But more importantly, having such a tacit understanding does not suffice.
 9   The evidence must clearly establish to a reasonable certainty that Chung and Kim agreed
10   to act with at least one other individual to fraudulently induce the Plaintiffs into making
11   the advance payments to the Matinee Project for the personal gain of any coconspirator.
12   For the same reasons described above in respect to Kim’s Motion for Summary
13   Judgment, the Court rejects the Plaintiffs’ assertion that: “Chung knowingly and
14   recklessly proceeded to support the Matinee Project by making fraudulent representations
15   . . ..”
16             Plaintiffs assert that Chung and Kim together controlled Matinee, therefore,
17   Matinee was Chung’s alter ego as it was Kim’s alter ego. This Court has already rejected
18   the assertion that Kim controlled Matinee and the Matinee Project. Plaintiffs offer no
19   new facts or evidence to support the arguments that Chung controlled Matinee. The
20   Court rejects alter ego liability as to Chung for the same reasons the alternative liability
21   doctrine does not apply to Kim. In the Response to Chung’s Motion for Summary
22   Judgment, Plaintiffs reassert that they show control by Chung and Kim over Matinee
23   because there is evidence of the two of them discussing using Matinee as a business
24   conduit to direct approximately 100 MW to be done themselves, meaning Il Yang or
25   builders of their choice. In the Response to Chung’s Motion for Summary Judgment,
26   Plaintiffs press the argument further: “If the Matinee Project had succeeded, Messrs. Kim
27   and Chung would have had multiple options to realize their economic benefits.
28   (Response (Doc. 477) at 21 (citing e.g. (P SSOF ¶2 (a NewCo’ was to be set up as


                                                   - 33 -
 1   Matinee's subsidiary “‘to manage construction of solar power plant[.]’”) The Court notes
 2   that the goal of the alleged conspiracy, here, was to NOT construct the solar power plant,
 3   but instead to use the construction advance payments for the direct personal benefit of the
 4   coconspirators. Plaintiffs are wrong because the alleged conspiracy precluded Chung and
 5   Kim from ever being a business conduit for builders.
 6          In short, the Plaintiffs present only two instances where there was an alleged direct
 7   representation made by Chung to the Plaintiffs: 1) at the groundbreaking ceremony in
 8   Benson, October 27, 2011,Chung made a false representation to Jes Solar/Airpark
 9   Consortium, “agreeing with Kim’s statement that the project financing had been all
10   prepared,” (SSOF ¶¶ 38-39), and 2) at a meeting in his office in Seoul, South Korea,
11   December 15, 2010, he advised Hankook to retain Lim, Ruger & Kim, LLP, to review
12   certain legal aspects of the Matinee Project (P SSOF ¶ 46), and “confirmed that the
13   Matinee Project was proceeding as planned,” (P Controverting SOF (Doc. 478) ¶ 52
14   (Undisputed).
15          For all of the reasons this Court grants summary judgment for Kim, it grants
16   summary judgment for Chung. There must be clear and convincing evidence of an actual
17   agreement to participate in allegedly tortious conduct. Here, the alleged tortious conduct
18   was to make false statements to induce the Plaintiffs to make advance payments to the
19   Matinee Project for the personal use of the coconspirators, rather than the construction of
20   the Matinee Project. After nearly six years of litigation, the Plaintiffs lack any evidence
21   of any agreement for an unlawful purpose to support the conspiracy claim.
22          The Court does not reach Defendant Kim’s argument that the economic loss rule
23   bars Plaintiff’s recovery. The Court does not reach Defendant Chung’s argument that the
24   intra-corporate conspiracy doctrine bars the Plaintiff’s recovery. The Court denies the
25   Motion to Strike aspects of the Plaintiffs’ evidence as being inadmissible. The Court has
26   considered each and every piece of evidence relied on by the Plaintiffs to support the
27   factual assertions made to rebut the motions for summary judgment. Even considering
28


                                                - 34 -
 1   the arguably inadmissible evidence, the Plaintiffs’ claims fail. The Motion to Strike is
 2   moot.
 3           Accordingly,
 4           IT IS ORDERED that Chung’s Motion for Summary Judgment (Doc. 469) is
 5   GRANTED.
 6           IT IS FURTHER ORDERED that Kim’s Motion for Summary Judgment (Doc.
 7   471) is GRANTED.
 8           IT IS FURTHER ORDERED that the Motion to Strike (Doc. 487) is DENIED
 9   AS MOOT.
10           IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
11   accordingly.
12                  Dated this 1st day of July, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 35 -
